Cite as 2017 Ark. App. 317


                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                       No. CR-16-1030

                                                Opinion Delivered   May 17, 2017

MALCOM JALIL EASLEY                             APPEAL FROM THE GARLAND
                                                COUNTY CIRCUIT COURT
                           APPELLANT            [NO. 26CR-13-223]
V.
                                                HONORABLE MARCIA R.
STATE OF ARKANSAS                               HEARNSBERGER, JUDGE

                              APPELLEE          AFFIRMED


                             DAVID M. GLOVER, Judge

       On September 9, 2014, Malcom Jalil Easley pled guilty to the underlying offense of

hindering apprehension or prosecution, which is a Class B felony. He was sentenced to ten

years in the Arkansas Department of Correction, followed by ten years’ suspended

imposition of sentence, and given credit for 554 days of jail time served. On August 16,

2016, a hearing was held on the State’s petition to revoke Easley’s suspended imposition of

sentence. Following the hearing, the trial court entered an order revoking Easley’s

suspended sentence, sentencing him to ten years in the Arkansas Department of Correction,

and giving him credit for 299 days of jail time served. In this appeal, his sole issue is that his

ten-year sentence is illegal. We affirm.

       Easley was originally charged with aggravated robbery, first-degree battery, and theft

of property under $1000. On September 9, 2014, he entered his negotiated guilty plea to

the offense of hindering apprehension or prosecution. He was sentenced to a total of twenty
                                Cite as 2017 Ark. App. 317

years—ten years in the Arkansas Department of Correction followed by a ten-year

suspended imposition of sentence conditioned upon, among other things, not committing

a criminal offense punishable by imprisonment, not drinking or possessing intoxicating or

alcoholic beverages, not associating with convicted felons or persons engaging in criminal

activity, and not owning or possessing or being in the company of anyone owning or

possessing any deadly weapon.

       On October 20, 2015, the State filed a petition to revoke; it was amended on

December 4, 2015. The State’s amended petition alleged Easley had violated the conditions

of his suspended sentence by committing the offense of second-degree murder (by shooting

the victim), associating with convicted felons, and possessing/consuming alcoholic

beverages.

       At the revocation hearing, Detective Mark Fallis testified he was employed with the

Hot Springs Police Department on October 8, 2015, and assigned to investigate a homicide

in which a white male was lying in the street with gunshot wounds. The victim was dead

at the scene. He said the police focused on two suspects, Malcom Easley and Terry Walston.

Detective Fallis testified he interviewed Easley, who ultimately told him that he and the

victim “had words,” that the victim struck him, and that he pulled out a gun and shot him.

Detective Fallis stated he knew Easley was a convicted felon at the time of the shooting; he

did not recall Easley mentioning his alcohol or drug use on the night in question; and

although Easley told him that he and Walston were hanging out together on the night in

question, Detective Fallis was not sure if Walston was a convicted felon.




                                             2
                                Cite as 2017 Ark. App. 317

       At the conclusion of Detective Fallis’s testimony, the State moved to verbally amend

the revocation petition to add felon in possession of a firearm as an additional violation of

law. With no objection, the trial court allowed the amendment, the State rested, and Easley

did not present a defense.

       The trial court found Easley had violated the conditions of his suspended imposition

of sentence by having a firearm in his possession. The trial court then sentenced Easley to

the Arkansas Department of Correction for ten years for the underlying offense of hindering

apprehension or prosecution.

       For his sole point of appeal, Easley contends the sentence he received from the trial

court is an illegal sentence. The gist of his argument is included in these two paragraphs:

              In Appellant’s case, the statutory maximum for imprisonment for Hindering
       Apprehension or Prosecution is twenty (20) years imprisonment in the Arkansas
       Department of Correction. On the finding of guilt for revocation, the trial court had
       authority only to sentence Appellant to the statutory maximum sentence of twenty
       (20) years less any term of previous imprisonment imposed for that offense.

              Appellant was originally sentenced by the trial court to ten (10) years in the
       Arkansas Department of Correction with an additional ten (10) years suspended on
       September 8, 2014. Pursuant to the Sentencing Order entered on September 18,
       2014, he was given credit for 554 days jail time spent awaiting trial. This meant that
       his maximum penitentiary time was approximately 3,096 days. At the time the
       revocation petition was filed by the State on October 20, 2015, the amount of prison
       time to which Appellant could be sentenced by the trial court would have been 2,708
       days or approximately 90.3 months. Thus, the sentence of ten (10) years
       imprisonment imposed by the trial court was an illegal sentence, exceeding the
       statutory maximum time which could be imposed for a Class B felony.

       We find no basis to conclude that the ten-year sentence imposed by the trial court is

illegal. When a trial court revokes a sentence of suspension or probation, it may impose any

sentence that might have been imposed originally for the offense of which he was found

guilty—provided that any sentence of imprisonment, when combined with any previous

                                              3
                                   Cite as 2017 Ark. App. 317

imprisonment imposed for the same offense, shall not exceed the applicable statutory

sentencing limits. Ark. Code Ann. § 16-93-308(g)(1) (Supp. 2015).

          Here, it is undisputed that the underlying Class B felony for which Easley was

originally sentenced carries a twenty-year maximum and that the original sentence he

received was ten years in the Arkansas Department of Correction, followed by ten years’

suspended imposition of sentence. The original sentencing order gave Easley jail-time credit

for 554 days, and although no explanation was provided to us, he was clearly out of prison

on October 8, 2015, the date he shot the victim. Upon revocation, the trial court sentenced

Easley to ten years in the Arkansas Department of Correction, and he was given jail-time

credit for 299 days for the time he awaited revocation. This sentence does not exceed the

maximum sentence allowed by law; is within the trial court’s authority to impose; and

therefore is not illegal. See, e.g., Richie v. State, 2009 Ark. 602, 357 S.W.3d 909.

          To the extent Easley is arguing the 554 days of jail time, which was credited against

his initial ten-year prison sentence, should have also been applied to the ten-year prison

sentence he received upon revocation, the argument does not involve the imposition of an

illegal sentence. Id. Because the sentence was not entered without authority, his jail-time

-credit argument is not one that can be raised for the first time on appeal. Id. We therefore

affirm.

          Affirmed.

          ABRAMSON and GLADWIN, JJ., agree.

          Montgomery, Adams & Wyatt, PLC, by: Dale E. Adams, for appellant.

          Leslie Rutledge, Att’y Gen., by: Rachel Kemp, Ass’t Att’y Gen., for appellee.


                                                 4